92 F.3d 1189
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Marsha E. RAND, Appellant,v.Roger Eilert RAND;  Connie Anderson, Appellees.
No. 96-1881.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 17, 1996Filed:  July 26, 1996

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Marsha Rand appeals the district court's1 dismissal of her action for lack of subject matter jurisdiction.  Because her notice of appeal was not filed within the thirty-day time period provided by Federal Rule of Appellate Procedure 4(a)(1), we lack jurisdiction.   See United States v. Vanornum, 912 F.2d 1023, 1025 (8th Cir.1990).  Accordingly, we dismiss.  See 8th Cir.  R. 47A(a).



1
 The Honorable Charles R. Wolle, Chief Judge, United States District Court for the Southern District of Iowa